Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 02/04/21. Claims 1, 3-10 are pending in this application. 
Claim Rejections Under 35 U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the following phrases: “each of the second scan lines comprises a first sub-scan line and two second sub-scan lines respectively connected to two ends of the first sub-scan line” it is unclear from the drawings or the specification that each second scan line has two subscan lines. Claim 7 suffers from similar deficiencies.
Applicants have referred to fig 4 of the present application to clarify. However, this office action notes that there are further discrepancies. It appears that 22 is not on the same layer as 221 and 222. It also appears that 221 only exists on one layer, and do 221 refer to the dip, the lines connecting to 30? This is unclear. Appropriate correction/clarification, likely through phone interview and amendment would likely be required.

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 are rejected under 35 U.S.C. §103 as being unpatentable over Applicant admitted prior art (AAPA) and Yue (CN 108281429 A).
Regarding claim 1, a liquid crystal display panel, comprising a substrate, a plurality of scan lines sequentially arranged on the substrate and a capacitance compensation module disposed on the substrate; wherein one end of the substrate is provided with a notch, of which a concave direction is consistent with an arrangement direction of the plurality of scan lines (see fig 1 of the present application, AAPA); the substrate comprises an active display area and a peripheral area outside the active display area (see fig 1 of the present application, AAPA); the plurality of scan lines comprises a plurality of first scan lines located in the active display area and a plurality of second scan lines between an area where the plurality of first scan lines are located and an edge of the end of the substrate having the notch; each of the second scan lines comprises a first sub-scan line and two second sub-scan lines respectively connected to two ends of the first sub-scan line; the first sub-scan line of each second scan line corresponds to the notch and is located in the peripheral area, and the two second sub-scan lines of each second scan line are respectively located on two sides of the notch and are located in the active display area; the capacitance compensation module corresponds to the notch and is located in the peripheral area (see fig 1 of the present application, AAPA); 

each row of semiconductor blocks is correspondingly located below one first sub-scan line (see fig 2, 4 and 5); each compensation trace is correspondingly located above a column of semiconductor blocks and intersects with the plurality of first sub-scan lines (see figs 7 and 8 disclosing intersecting blocks); each first sub-scan line is connected to a row of semiconductor blocks corresponding thereto via through holes (17/18); the plurality of compensation traces are connected to a preset reference potential; in any two first sub-scan lines (see discussion of fig 8 disclosing “cabling 800 of cabling 700 and the 4th and is connected to a fixation current potential”), a capacitance between the first sub-scan line away from the notch, the corresponding semiconductor block and the compensation trace below the first sub-scan line is smaller than a capacitance between the first sub-scan line close to the notch, the corresponding semiconductor block and the compensation trace below the first sub-scan line (C1 and C2 are different capacitances).
AAPA and Yue are in the same or similar fields of endeavor. It would have been obvious to combine AAPA with Yue. AAPA with Yue may be combined by forming the Capacitance module of AAPA in accordance with Yu, as shown in Figs 1-10 in Yu. One having ordinary skill in the art would be motivated to combine AAPA and Yu in order to form a display device (see figs 4-8 of Yu). 
AAPA and Yue further disclose the liquid crystal display panel according to claim 1, wherein in any two first sub-scan lines, a width of an overlapped area between the first sub-scan line away from the notch (see fig 1 of AAPA and fig4, 5 and 7 of Yue), the corresponding semiconductor block and the 
Regarding claim 3, AAPA and Yue disclose the liquid crystal display panel according to claim 2, wherein each of the compensation traces comprises four trapezoidal portions connected in sequence; adjacent two trapezoidal portions are connected to each other by respective bottom edges, and lengths of the bottom edges of the adjacent two trapezoidal portions are equal (see figs 4 and 5 disclosing four right angle trapezoids).
Regarding claim 4, AAPA and Yue disclose the liquid crystal display panel according to claim 2, wherein each compensation trace has a trapezoidal shape (see figs 2-3, disclosing traces having right angle traces).
Regarding claim 5, AAPA and Yue disclose the liquid crystal display panel according to claim 1, wherein the plurality of semiconductor blocks are the same in size and rectangular in shape; the plurality of compensation traces are the same in size; portions of the plurality of first sub-scan lines located above an area of the capacitance compensation module are parallel to each other and have a same width; portions of any two adjacent first sub-scan lines located above the area of the capacitance compensation module have a same interval (see figs 1-8 disclosing blocks and intervals); a center line of the semiconductor blocks of each row parallel to an arrangement direction is coincident with a center line of portions of the corresponding first sub-scan lines located above the area of the capacitance compensation module (see figs 3, 4); a size of the semiconductor block in a row direction of the plurality of semiconductor blocks is greater than a width of the compensation trace (see fig 3 disclosing trace sizes).
Regarding claim 6, AAPA and Yue disclose the liquid crystal display panel according to claim 5, wherein the plurality of compensation traces is perpendicular to the portions of the plurality of first sub-
Regarding claim 7, AAPA and Yue disclose the liquid crystal display panel according to claim 1, further comprising a plurality of rows of sub-pixels disposed on the substrate and correspondingly connected to the plurality of scan lines; wherein the plurality of rows of sub-pixels are located in the active display area (see fig 1 of AAPA); and the plurality of sub-pixels corresponding to the second scan lines are respectively connected to the two second sub-scan lines of the second scan line, and are respectively located at two sides of the notch (see fig 1, AAPA).
Regarding claim 8, AAPA and Yue disclose the liquid crystal display panel according to claim 1, wherein the preset reference potential is a constant voltage low potential or a common potential (see description disclosing “cabling 800 of cabling 700 and the 4th and is connected to a fixation current potential”).
Regarding claim 9, AAPA and Yue disclose the liquid crystal display panel according to claim 1, wherein the plurality of second sub-scan lines, the plurality of first scan line and the plurality of compensation traces are located in the same layer (see figs 3-5 disclosing same layer placement).
Regarding claim 10, AAPA and Yue disclose the liquid crystal display panel according to claim 1, wherein a distance between two side walls of the notch gradually decreases in a direction close to the center of the substrate (see fig 3, disclosing tapering).
Response to Arguments
This office action acknowledges applicant’s attempted explanation of the §112 rejection of claims 1 and 7. However, the explanation brings up further unclear elements in claim 1 and 7. Thus, applicant’s communication is not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/EDWARD CHIN/Primary Examiner, Art Unit 2813